Exhibit 10.103
 
 
EMPLOYMENT AGREEMENT
 
1.  Parties.    The parties to this Employment Agreement (the “Agreement”)
effective as of January 7, 2002 are as follows:
 
a.  Patrick Chow (“Executive”); and
 
b.  Tarrant Apparel Group d.b.a. Fashion Resource (including any successors, the
“Company”).
 
2.  Employment and Duties.    Executive will be employed in the position of
Chief Financial Officer and Treasurer of the Company and shall report directly
to the Chief Executive Officer of the Company. Executive agrees to perform all
duties and obligations of Chief Financial Officer, including, without
limitation, responsibility for finance, accounting and treasury functions and
the Company’s relationships with its banks, outside accountants, customers and
investors or other related duties. Executive hereby agrees to devote his full
business time, interests and abilities exclusively to the business and interest
of the Company and to the performance of his duties and obligations under this
Agreement. Although executive shall be based at the Company’s Los Angeles
offices he will be required to travel extensively as part of his duties.
 
3.  Term of Agreement.    The term of this Agreement shall commence on the date
set forth above and, subject to the provisions of Section 5, shall continue for
one year from that date (the “Term”). The Term hereof shall renew automatically
thereafter for subsequent one (1) year terms unless written notice of
termination is given by either party to the other not less than sixty (60) days
before the end of the initial Term or any subsequent one year renewal term.
 
4.  Compensation and Other Benefits.    The Company shall provide the following
compensation and other benefits to Executive during the Term as compensation for
the performance by Executive of his obligations under this Agreement:
 
a.  Base Salary.    The Company shall pay to Executive an annual base salary
(the “Base Salary”) at the rate of $220,000 per annum subject to increase in the
Company’s sole discretion, payable over the course of each calendar year in
equal installments every two weeks.
 
b.  Annual Bonus.    In addition to the Base Salary, Executive shall receive an
annual bonus (the “Annual Bonus”) of $30,000 for each year of the Term hereof
payable in a lump sum prior to the end of the Term or any renewal term. In
addition, Executive may receive an additional



--------------------------------------------------------------------------------

bonus, if any, to be determined by the Board, in its sole discretion. Such
additional bonus, if any, shall be payable in a lump sum in cash as soon after
January 1st of each year as is practicable.
 
c.  Employee Benefit Plans.    During the Term Executive shall be entitled to
participate in such pension, welfare, medical and life insurance plans and
programs as are maintained by the Company from time to time for the general
benefit of its executive employees (with respect to each of the foregoing, a
“Plan” and collectively, the “Plans”).
 
5.  Termination of Employment.    Subject to the provisions of this Section 5,
the Company shall have the right to terminate Executive’s employment prior to
the expiration of the Term
 
a.  Termination for Cause.
 
i.  Entitlement Upon Termination for Cause.    In the event Executive’s
employment is terminated for “Cause” as defined in subsection 5(a)(ii).
Executive shall be entitled to receive (i) payment of the pro rata portion of
Executive’s then current Base Salary through and including the date of
termination, plus a pro rata portion of Executive’s Annual Bonus for the current
year and (ii) payment for all accrued and unused vacation time existing as of
the date of termination as reflected in the Company’s personnel records, payment
of which will be made at a rate calculated in accordance with Executive’s then
current Base Salary. Executive shall not be eligible to receive Base Salary,
Annual Bonus, or to participate in any plans or to receive any fringe benefits
with respect to future periods after the date of such termination, except for
the right to receive benefits under any Plan in which Executive participates in
accordance with the terms of such Plan, provided nothing in this subsection
shall require the Company to make any contribution or payment to any such Plan
after termination of Executive’s employment.
 
ii.  Cause Defined.    For the purposes of this Agreement, “Cause” shall mean:
 
(1)  Executive’s continual and material failure or refusal (whether intentional,
reckless or negligent) to perform his duties under this Agreement;



2



--------------------------------------------------------------------------------

(2)  A material breach by Executive of his fiduciary duties to the Company
resulting in financial damage to the Company; or
 
(3)  Executive’s indictment of a crime constituting a felony or the commission
of any acts which involve dishonesty or moral turpitude and which impact
adversely upon the reputation or business of the Company.
 
iii.  Termination Date: Notice.    If acts giving rise to the Company’s right to
terminate under subsection 5(a) exists, Company shall provide specific details
of such acts in a written notice of termination delivered by Company to
Executive. Executive shall have a reasonable period of time (not more than 10
days) to cure such acts if they are curable. If Executive fails to cure within
such period, or if the acts themselves are not curable, Executive shall be
terminated effective the date written notice of failure to cure is given by
Company to Executive, or, in the event the acts are inherently not curable,
Executive shall be terminated at the end of the ten day period.
 
b.  Death.    If Executive dies prior to the expiration of the Term, his
beneficiary or estate shall be entitled to receive such amount of the then
current Base Salary, Annual Bonus and other compensation and disbursement of
benefits as would have been payable to Executive under a termination for cause
under subsection 5(a) as of the date of death. Executive’s beneficiary or estate
shall also be entitled to receive such amounts, if any, as are payable to
Executive under any applicable insurance policies.
 
c.  Disability.    Company shall maintain on behalf of Executive a policy of
disability insurance providing benefits to the Executive in the event Executive
becomes Permanently Disabled as defined below. Benefits under such disability
policy may be offset by any disability payments to which Executive is entitled
in accordance with any government programs or other disability insurance
maintained by the Company for its employees other than the disability insurance
purchased on behalf of Executive. If Executive becomes Permanently Disabled (as
defined below) prior to the expiration of the Term, this Agreement shall be
terminated as of the date of such disability. In the event of such termination,
Executive shall be entitled to receive such amounts of Base Salary, Annual Bonus
and other compensation and disbursement of benefits as would have been payable
to Executive under a termination for Cause under subsection 5(a) as of the date
on which Executive became Permanently Disabled as defined below.



3



--------------------------------------------------------------------------------

Executive shall also be entitled to receive such amounts, if any, as are payable
to Executive under any applicable insurance policies. For the purposes of this
subsection, “Permanently Disabled” shall mean the incapacity of Executive due to
illness, accident, or other incapacity to perform his duties for a period of
ninety consecutive days as determined by the Board.
 
d.  Termination Without Cause.    If Executive is terminated by the Company
without Cause as Cause is defined at 5(a)(2) hereof, the Company shall continue
to pay the compensation and bonuses provided for in Section 4 at the rate then
being paid to Executive through the end of the Term. Executives participation in
various benefit programs sponsored by the Company shall depend upon the specific
terms of those programs.
 
e.  Termination of Relationship.    In the event of the termination of the
employment relationship between the Company and Executive, Executive shall be
deemed to have resigned any and all positions then held by Executive including,
without limitation, officerships, directorships or governing body membership in
subsidiary corporations of the Company, if any.
 
6.  Trade Secrets.    The Executive shall not, without the prior written consent
of the Company’s Board of Directors in each instance, disclose or use in any
way, either during his employment by the Company or thereafter, except as
required in the course of such employment, any confidential business or
technical information or trade secret of the Company acquired in the course of
such employment, whether or not patentable, copyrightable or otherwise protected
by law, and whether or not conceived of or prepared by him (collectively, the
“Trade Secrets”), including, without limitation, any confidential information
concerning customer lists, products, procedures, operations, investments,
financing, costs, employees, purchasing, accounting marketing, merchandising,
sales, salaries, pricing, profits and plans for future development, the identity
requirements, preferences, practices and methods of doing business of specific
parties with whom the Company transacts business, and all other information
which is related to any product, service or business of the Company, other than
information which is generally known in the industry in which the Company
transacts business or is acquired from public sources or was known to the
Executive prior to the date hereof; all of which Trade Secrets are the exclusive
and valuable property of the Company.
 
7.  Books and Records.    All files, accounts, records, documents, books, forms,
notes, reports, memoranda, studies, compilations of information, correspondence
and all copies, abstracts and summaries of the foregoing,



4



--------------------------------------------------------------------------------

and all other physical items and intellectual property related to the Company,
other than a merely personal item, whether of a public nature or not, and
whether prepared by the Executive or not, and are shall remain the exclusive
property of the Company and shall not be removed from the premises of the
Company, except as required in the course of employment the Company, without the
prior written consent of the Company’s Board of Directors in each instance, and
the same shall be promptly returned to the Company by the Executive on the
expiration or termination of his employment by the Company or at any time prior
thereto upon the request of the Company.
 
8.  Solicitation of Executive.    During his employment by the Company and for
one year thereafter (such period not to include any period violation hereof by
the Executive or period which is required for litigation to enforce this
paragraph and during which the Executive is in violation hereof), the Executive
shall not, directly or indirectly, either for his own benefit purposes or the
benefit of purposes of any other person employ or offer to employ, call on,
solicit, interfere with or attempt to divert or entice away any Executive or
independent contractor of the Company (or any person whose employment or status
as an independent contractor has terminated within the twelve months preceding
the date of such solicitation) in any capacity if that person possesses or has
knowledge of any Trade Secrets of the Company.
 
9.  Injunctive Relief.    The Executive hereby acknowledges and agrees that it
would be difficult to fully compensate the Company for damages resulting from
the breach or threatened breach of Sections 6, 7 and 8, and accordingly, that
the Company shall be entitled to temporary and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
to enforce such provisions without the necessity of proving actual damages and
without the necessity of posting any bond or other undertaking in connection
therewith. This provisions with respect to injunctive relief shall not, however,
diminish the Company’s rights to claim and recover damages.
 
10.  Consent to Jurisdiction.    Each party hereto, to the fullest extent it may
effectively do so under applicable law, irrevocable (i) submits to the exclusive
jurisdiction of any court of the State of California or the United States of
America sitting in the City of Los Angeles over any suit, action or proceeding
arising out of or relating to this Agreement, (ii) waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that is not
subject to the jurisdiction of any such court, any objection that is may now or
hereafter have to the establishment of the venue of any suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum,
(iii) agrees that a final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding



5



--------------------------------------------------------------------------------

upon such party and may be enforced in the courts of the United States of
America or the State of California (or any other courts to the jurisdiction of
which such party is or served in any such suit, action or proceeding by mailing
a copy thereof by registered or certified air mail, postage prepaid, return
receipt requested, to the address of such party specified in or designated
pursuant to Section 15. Each party agrees that such service (i) shall be deemed
in every respect effective service of process upon such party in any such suit,
action proceeding and (ii) shall, to the fullest extent permitted by law, be
taken and held to be valid personal service upon and personal delivery to such
party.
 
11.  Arbitration.    Any controversy arising out of or relating to this
agreement or the transactions contemplated hereby shall be referred to
arbitration before the American Arbitration Association strictly in accordance
with the terms of this Agreement and the substantive law of the State of
California. The board of arbitrators shall convene at a place mutually
acceptable to the parties in the State of California and, if the place
arbitration cannot be agreed upon, arbitration shall be conducted in Los
Angeles. The parties hereto agree to accept the decision of the board of
arbitrators, and judgment upon any award rendered hereunder may be entered in
any court having jurisdiction thereof. Neither party shall institute a
proceeding hereunder until that party has furnished to the other party, by
registered mail, at least 30 days prior written notice of its intent to do so.
 
12.  Assignment.    This Agreement shall inure to the benefit of the Company’s
successors, assigns, grantees and its associated, affiliated, subsidiary and
parent companies as may now or hereafter exist. This Agreement shall be binding
on Executive, his heirs, executives or administrators, and legal representatives
but shall not be assignable by Executive and the obligations of Executive may
not be delegated.
 
13.  Indemnification of Executive.    The Company shall indemnify Executive for
all necessary expenditures or losses incurred by Executive in direct consequence
of the discharge of his duties on behalf of Company. Company shall maintain
directors and officers liability coverage insuring Executive for any loss caused
by his wrongful acts or omissions as such may be defined in the said policy.
 
14.  Severability.    In the event that any provision of this Agreement should
be held to be void, voidable, unlawful or for any reason unenforceable, the
remaining provision or portions of this Agreement shall remain in full force and
effect.
 
15.  Notices.    Any notice, request, demand, or other communication required or
permitted to be given under this Agreement shall be sufficient if in writing and



6



--------------------------------------------------------------------------------

delivered personally or sent by certified or registered mail to the Company at
its principal executive offices and to Executive at his residence as shown on
the records of the Company.
 
16.  Amendment; Waiver.    This Agreement may not be modified, amended or waived
in any manner except by an instrument in writing signed by both Executive and
the Company. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.
 
17.  Applicable Law.    This Agreement, Executive’s employment relationship with
the Company, and any and all matters or claims arising out of or related to this
Agreement or Executive’s employment relationship with the Company, shall be
governed by, and construed in accordance with, the laws of the State of
California regardless of the choice of laws provisions of California or any
other jurisdiction.
 
18.  Supersedes Previous Agreements.    This Agreement constitutes the entire
agreement and understanding between the parties to this Agreement and supersedes
all prior and contemporaneous negotiations and understandings between the
parties whether oral or written, expressed or implied.
 
19.  Counterparts.    This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
 
20.  Headings.    The headings of sections and subsections of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.
 
21.  Attorney’s Fees.    In the event of any dispute or controversy arising out
of this Agreement, the prevailing party shall be entitled to reimburse of its
reasonable costs, including court are arbitration costs and attorneys’ fees and
costs.
 
22.  Legal Advice.    The parties to this Agreement represent that each has
received prior independent legal advice from legal counsel of such party’s
choice with respect to the advisability of executing this Agreement. Each party
and each party’s attorney have reviewed this Agreement at length and have made
any desired changes to its form and substance.
 
IN WITNESS WHEREOF, the Company has caused its duly authorized representative to
execute, and Executive has executed, this Agreement as of the date first above
written.



7



--------------------------------------------------------------------------------

 
TARRANT APPAREL
By:
 
/s/    Todd Kay

--------------------------------------------------------------------------------

   
Todd Kay, Vice Chairman and President
Date:
 
1/7/2002

--------------------------------------------------------------------------------

 
 
By:
 
/s/    Patrick Chow

--------------------------------------------------------------------------------

Patrick Chow
Date:
 
1/7/2002

--------------------------------------------------------------------------------

     



8